Citation Nr: 1107688	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
Veteran of any further action required on his part.  


REMAND

As noted, the instant claim was denied in a November 2009 rating 
decision.  The Veteran expressed his disagreement with the denial 
of the claim in February 2010, and the RO issued a Statement of 
the Case (SOC) in May 2010.  

The Veteran subsequently, in August 2010, submitted to VA a 
substantive appeal.  As part of this substantive appeal (VA Form 
9) the Veteran clearly indicated his desire to be afforded a 
hearing at a local VA office before a Veterans Law Judge.  See 
section "8. HEARING" of the VA Form 9.  This has not been 
accomplished.  Accordingly, for due process reasons, the RO must 
undertake appropriate action to schedule the Veteran for a Travel 
Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, this case is REMANDED for the following development:

The Veteran must be scheduled for a Travel 
Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take any 
appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The Veteran has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


